 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDMixermobile Manufacturers,Inc.andMetal Trades Council ofPortland and Vicinity,AFL-CIO.Case No. 36-CA-1300.No-vember 9, 1964DECISION AND ORDEROn May 25, 1964, Trial Examiner William E. Spencer issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in support thereof, whilethe General Counsel and the Charging Party filed briefs in answer tothe Respondent's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with clarification of the order asset forth below.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner and orders thatthe Respondent, Mixermobile Manufacturers, Inc., its officers, agents,successors, and assigns, shall take the action set forth in the TrialExaminer's Recommended Order, with the following modifications :1.Delete subparagraphs (a) and (b) of paragraph 2 thereof, andsubstitute therefor the following language :"(a)Upon request by Metal_ Trades Council of Portland andVicinity, AFL-CIO, execute the agreement submitted to it on Octo-ber 22, 1963, the agreement to be effective from that date to at leastthe next renewal date as provided therein following signature, but ifno such request to execute is made, bargain, upon request, with theUnion as the exclusive bargaining representative of employees in .thepreviously described appropriate unit."2.Reletter the other subparagraphs of paragraph 2. accordingly.149 NLRB No. 60. MIXERMOBILE MANUFACTURERS, INC.5933.Delete the second paragraph of the notice, inserting in lieuthereof the following language :WE WILL, upon request, execute the final draft of the agree-ment submitted to us by the Union on October 22, 1963, theagreement to be effective from that date to the next renewal dateas provided therein following signature, but if no request toexecute is made, we will, upon request, bargain collectively withthe Union as the exclusive bargaining representative of all em-ployees in the following unit :TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding,brought under Section 10(B) of the National Labor RelationsAct as amended(61 Stat.136; 73 Stat.519), herein called the Act,was heardbeforeTrialExaminerWilliam E.Spencer at Portland,Oregon, on March 31,1964, pursuant to due notice.The complaint, issued on February 5, 1964, bytheGeneral Counsel of the National Labor Relations Board, the latter hereincalled the Board, upon a charge duly filed on December 23, 1963, by MetalTrades Council of Portland and Vicinity, AFL-CIO, herein called the Union,alleged in substance that Mixermobile Manufacturers,Inc., herein called the Re-spondent or the Company,refused to bargain with the Union,the duly certifiedrepresentative of its employees in an appropriate unit,thereby violating Section8(a)(1) and(5) of the Act.Respondent in its duly filed answerdenied thecommission of the alleged unfair labor practices.Upon the entire record in the case,from my observation of the witnesses,and after considering the briefs filed with me by the General Counsel,the Union,and the Respondent,respectively,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Oregon corporation engaged in the manufacture of heavyequipment,including scoopmobiles,maintains a principal office and place of busi-ness at Portland, Oregon.During the past 12 months its purchases exceeded$1,000,000, of which amount in excess of $500,000 was for goods originatingoutside the State of Oregon.During the same period it manufactured inOregon and sold in excess of $2,000,000 in value of equipment,of which amountin excess of $1,000,000 was shipped directly to points outside Oregon.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithinthe meaningof the Act.III.THE UNFAIR LABOR PRACTICESPursuantto elections initiatedby RM petitions, the Unionhas twice beencertifiedas bargaining representative in the appropriate unitset forth below, thefirst time inApril 1960,the second about June 12, 1962.The appropriateunit is:All productionand maintenance employees of Respondent(including shipping,receiving,and warehouse employees),excluding all clerical employees,employeesof the purchasing,engineering,and parts departments, and guards,professionalemployees, and supervisors as defined in the Act.During the period of the firstcertificationno bargaining agreement wasconsummated by theparties.Negotiationswere continuinginFebruary 1963,and afinal bargaining conferencewas held in the Offices of the Federal Mediationand ConciliationService onJune 25, 1963.It is the GeneralCounsel's andtheUnion'spositionthatagreement on a contract was reached at this meeting.Followingthe June25 meeting,theUnionprepareda draft of theagreement,executedit,and submittedit to the Respondentfor thelatter's execution.TheUnionon two or three occasions thereafter inquired of the Respondent why770-076-65-vo1. 149-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDithad not executed the agreement, and was told by the latter in response tothe first inquiry that Respondent had not as yet had time to read and studyit,and on a later occasion that in the opinion of the Respondent it did notaccurately reflect what was agreed on at the June 25 meeting. It was not,however, until September, after the Union had filed a charge of unfair laborpractices against the Respondent, and the Union's attorney, Donald S. Richardson,had twice inquired of Respondent's attorney, Henry McCarthy, concerning Respond-ent's failure to execute the agreement, that the latter advised Richardson thatthe "field or service work provisions" in the draft of the agreement submittedby the Union "were not right"-this without amplification-and that the Respond-ent had not received a "side letter" which apparently represented some concessionsby the Union and was supposed to accompany the draft of the agreement.There-after,theUnion made a careful comparison of its draft of the agreementwith notes and minutes kept of the negotiations and discovered that it containedsome inaccuracies.After making this discovery the Union withdrew its chargeof unfair labor practices, and its attorney, Richardson, submitted to the Respondenta corrected draft of the agreement.'Richardson's covering letter stated, in part:We have been informed that you have contended that the written agreementpreviously furnished to you did not conform in all respects with the agreementreached in your negotiations with the Council.We also understand thatyou have raised the question of a "side letter" from the Union concerningcertain points.Included with the enclosure of the corrected contract draft was the side letterreferred to.The Respondent made no reply to this communication nor has it made anyresponse to other communications concerning the agreement addressed to it bythe Union.Respondent's generalmanager, StanleyWagner, who participated in contractnegotiations, admitted that the contract and side letter submitted by the Unionon October 22 conformed in all respects to agreements reached in negotiationswhich culminated in the meeting with the Federal Conciliator on June 25, buttestified that the agreements so reached were not complete because of the omissionof certain job descriptions proposed by the Respondent at a bargaining sessionon February 12, 1963.As to the omitted job descriptions, he testified, therewas no agreement.The Respondent's failure to make any response whatever to the Union's repeatedinquiries concerning its execution of the draft of an agreement submitted bytheUnion on October 22; its failure to inform the Union on any pointof difference existing between it and the Union with respect to the submitteddraft;and conduct throughout the period subsequent to the final bargainingsession of June 23 in withholding execution of an agreement while furnishingtheUnion with no detailed explanation of its action in doing so, all constitutea clear and patent refusal to bargain in good faith.Wagner's explanationthatRespondent considered that it was under no duty to meet with the Unionor answer its communications except in a meeting with the Federal Conciliator,and that, apparently, only at the Union's request, constitutes no justification foritscourse of conduct. Its duty to meet with the Union at all reasonable times,with or without a Federal Conciliator-who would be called in only by mutualconsent of the bargaining principals-was in no sense qualified by the factthat bargainingsessions inthe past had been held in the Conciliator's officeand, presumably, with him in attendance.Nor was there any duty on the partof the Union, as a bargaining principal, to initiate the matter of a furthermeetingwith the Respondent, unless and until the latter had afforded it someexplanation of its failure and refusal to execute the bargaining agreement. Inview of Respondent's experience in dealing with labor organizations, first througha multiemployer unit and later individually, and its retention of a legal adviser,I am unable to believe that its failure to respond to the Union's repeated demandsthat it execute the agreement submitted to it by the Union or furnish the Unionwith an explanation of its refusal to do so, was due to a good-faith misunderstand-ing of its bargaining obligations: on the contrary, I think it fairly obvibusthat it was due solely to its desire to postpone or evade altogethercementinga contractual obligation with the Union.1There was delay in the Union's handling of the matter due to successive heart attackssuffered by its secretary-treasurer,Henry McCarthy, who participated in the negotiationsthrough June 25. MIXERMOBILE MANUFACTURERS, INC.595The only remaining issue of consequence is whether the draft of the agreementsubmitted by the Union to the Respondent on October 22 was in fact the agree-ment reached by the parties at the bargaining session of June 25. It wasunless there was a clear understanding of the parties that the job descriptionsproposed by the Respondent be included in the agreement and constitute anintegral part of it.Existing industrywide contracts of the Union provided forthree job classifications.The Respondent, because of the peculiar character ofits business, proposed that instead of three there should be five job classifications.Wagner admitted that the Union accepted the Respondent's proposal of the fiveclassifications."Q.And was this proposal approved and accepted by the Union?A. Yes." This proposal and acceptance appear to have occurred at the February 12,1963,bargainingsession.We are therefore no longer concerned with thejob classifications, as such, but only with the job descriptions proposed by theRespondent with respect to these classifications.Admittedly, the description ofthe first classification,which was substantially the same as that contained intheUnion's prior contracts, was agreed upon and writtenintothe contractdraft.As to the remaining four, "to the best of his knowledge" Wagner sub-mitted notes or something in writing containing Respondent's proposal for ajob description on two; as to the remaining two, it appears that he proposednothing in writing; he testified that the matter was discussed orally. Severalunion representatives present at some or all of the negotiations testified thattheywere shown none of the job descriptions testified to by Wagner. RobertG. Kennedy, a business representative of one of the participatingunions,testifiedon cross-examination:Q. Isn't it correct,Mr Kennedy, that there is a job description [in theUnion's contract draft] for just one of the five classifications set up forwages under the agreement.A. This is correct.Q. And isn't it also true, Mr. Kennedy, that no agreement, had beenreached between the Union and the Company with respect to the job descrip-tions for the other four classifications?A.When the wage rates were negotiated, these were talked about atthat time, what these people would do; in other words, not reduced towriting,but the people of the Negotiating Committee did discuss whatthese people would do.Q. No agreement was reached between the Union and the Company asto their job descriptions?A.Well, since we had a wage rate in there, I would say yes, even thoughitwas not in writing.He later testified, "I wanted to know what these people were going to do,and even though it was not reduced to writing for these other classifications,we understood what these people were to do."There was enough of an agreement at the February 12 meeting, that theUnion on February 22 took the proposed contract, orally, to its members fortheirratification.Due to some oversite, the Union failed to submitcertaincontract provisions at this meeting, but they had nothing to do with job descrip-tions;apparently the omissions were discussed, the wishes of the membershipascertained, and there were further negotiations on about May 7 and June 25.Re-spondent'sWagner testified that at the final bargainingsessionon June 25,the discussion was limited to two points, and on those two points there wasagreement.His testimony on this meeting. "I do not recollect a complete run-down of the entire agreement, no, but he [the Conciliator] did discuss thepointsthatwere to be brought up at this meeting-thetwopointsremaining."[Emphasissupplied.]"Q.What twopoints?A. He broughtup the point of service work and health and welfare."WhileWagner professednot to remember that at this meeting it was agreed that the Union wouldsubmit a draft of the agreement to the Respondent for the latter's execution,the testimony of the Union's negotiators was a little clearer on the point, andIam convinced that such an understanding was reached.I am alsoconvincedthat it was the understanding of all parties that this meeting marked the endof negotiations for a contract.No furthermeetingswere scheduled or discussed.Ithardly seems likely that the Union would have prepared a draft of theagreement and executed it before submitting it to the Respondent,had thisnot been thecase.The Union's first draftcontainederrors,but its correcteddraft which it submitted on October 22, as admitted by Wagner.did not. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom the facts recited above it is seen that from February 12, when the Respond-ent submitted its proposal for five job classifications and the matter of jobdescriptions was at least discussed orally, until and including the June 25 negotia-tions, thematter of job descriptions was not made an issue by the Respond-ent and,admittedly, was not even mentioned in the final meeting on June 25 which,asWagner testified,was limited to the two points remaining,neither of whichwas related to job descriptions.Had the Respondent believed that job descriptionsfor four out of the five job classifications agreed upon constituted an issue such aswould have to be resolved before a bargaining agreement could be executed, it isincredible that it would have made no mention of it in the final negotiations on acontract,and even more incredible that after the Union had filed its first chargeof unfair labor practices and the Union'sattorney inquired concerning its reasonsfor not executing the Union'sdraft of a contract,it stillwould have made no men-tion of the omission of job descriptions from the document. In fact, at no time,apparently,prior to the hearing in this case,was the Union informed that the Re-spondent was relying on the omission of job descriptions as a justification for itsrefusal to execute the contract submitted to it by the Union on October 22.On the entire record,Iam convinced that the Respondent never made anissue of job descriptions or demanded that such descriptions be included in abargaining agreement.Itsproposal for five job classifications was granted,and these five classifications are set forth in the contract draft the Union submittedon October 22. It may well be and doubtless is the fact that there was noformal agreement,certainly none in writing,on job descriptions for four ofthe five accepted job classifications.On the other hand there is no evidencethat there was any disagreement in the matter,that the matter was disputedor an impasse reached. I think it is obvious,as indicated in Kennedy's testimony,that the parties had a general understanding about such job descriptions andthat they were not considered to constitute an issue such as required resolutioninwriting and contractual form.That the job description for the first classifica-tionwas included in the agreement appears to be due to-the fact that it wasalready formulated in writing and was adopted in substantially the same formas it appeared in prior union contracts.There is no reason to believe thattheRespondent in executing the agreement reached at the June 25 meetingwould be in any way prejudiced in implementing,ina satisfactory manner,the remaining job classifications agreed upon,or that it had any other thoughtduring the negotiations that culminated in the agreement. If it did have suchmisgivings or concern and considered the matter an issue to be resolved incontractual form and without which no agreement was possible,itwas clearlyitsduty to so state in a timely and forthright manner. This it did not doeither because it deliberately refrained from prosecuting it as an issue duringcontract negotiations in order to serve as a pretext for refusing,later, to executean agreement with the Union,or because it came as an afterthought whichthe Respondent now seeks to utilize as a defense to its refusal to bargain.Thereisno other logical and persuasive explanation of its acquiescence at the negotia-tions on June 25 in the Conciliator'saction in limiting discussion to the "tworemaining points"in issue and its failure at any time previously or thereafterto inform the Union that inclusion of the job descriptions was required as acondition for the Respondent's execution of the agreement.Upon the entire record it is found that the Respondent'srefusal to executethe agreement submitted by the Union on October 22 constituted a refusal tobargain within the meaning of Section 8(a)(1) and(5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurringin connection with Respondent'soperations described in section I, above, havea close, intimate,and substantial relationship to trade, traffic,and commerceamong the Several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent engaged in certain unfair labor practicesas set forth above, I shall recommend that the Respondent cease and desisttherefrom and take certain affirmative action designed to effectuate the policiesof the Act. MIXERMOBILEMANUFACTURERS, INC.597Having found that the Respondent, in violation of Section 8(a)(1) and (5)of the Act, refused to bargain with the Union, the duly designated representativeof its employeesin anappropriate unit, I shall recommend that the Respondent,on request of the Union, forthwith execute and serve on the Union the finaldraft of the bargaining agreement submitted to it by the Union or about Octo-ber 22, 1963, and in all other respects, upon request, bargain with the Union asthe exclusive representative of all its employees in the appropriate unit concerningwages,hours, and other terms and conditions of employment, and if an under-standing is reached embody such understanding in a signedagreement.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.All production and maintenance employees of Respondent (including ship-ping, receiving, and warehouse employees), excluding all clerical employees,employees of the purchasing, engineering, and parts departments, and guards,professional employees, and supervisors as defined in the Act, constitute a unitappropriate for purposes of collective bargaining within themeaningof Section9 (c) of the Act.2.The Union, a labor organization within the meaning of Section 2(5) of theAct, has been at all times on and after June 12, 1962, and now is, the exclusiverepresentative of all employees in the aforesaid appropriate unit for purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.3.By refusing on and after October 22, 1963, to bargain in good faithwith the Union as the exclusive representative of its employees in the aforesaidappropriate unit, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) of the Act.4.By the foregoing conduct the Respondent has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Section 7of the Act and thereby has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of lawand upon the entire record in the case, it is recommended that the Respondent,Mixermobile Manufacturers, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with respect to rates of pay, wages,hours of employment, and other terms and conditions of employment, with theUnion as the exclusive representative of its employees in the previously describedappropriate unit.(b) In any like or related manner interfering with, restraining, or coercingitsemployees in the exercise of the right to self-organization, to form labororganizations, to join or assist the Union or any other labor organization, tobargain collectively through representatives of their own choosing, and to en-gage in any other mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employment,as authorized in Section 8(a)(3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.2.Take the following affirmative action designed to effectuate the policiesof the Act:(a)Upon request by the Union forthwith execute the final draft of the agree-ment submitted to it by the Union on or about October 22, 1963, and servea copy of the same on the Union.(b) In all other respects, upon request bargain collectively with the Unionas the exclusive representative of employees in the previously described appropriateunitwith respect to rates of pay, wages, hours of work, and other terms andconditions of employment,and embody in a signed agreement any understandingreached. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Post at its plant in Portland, Oregon, copies of the attached notice marked"Appendix." 2Copies of said notice, to be furnished by the Regional Directorfor Region 19, shall, after being duly signed by the Respondent's authorized repre-sentative,be posted by the Respondent immediately upon receipt thereof andmaintained by it for a period of 60 days thereafter in conspicuous places, includingallplaceswhere notices to employees are customarily posted. Reasonable stepsshall be taken to insure that said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for Region 19, in writing, within 20 daysfrom the date of the receipt of this Decision, and Recommended Order, whatsteps it has taken to comply hexewith.32In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a united States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."3In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trail Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Nationaal LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT refuse to bargain with Metal Trades Council of Portlandand Vicinity, AFL-CIO, as the exclusive representative of all our employeesin the appropriate unit described below, or in any like or related mannerinterferewith, restrain, or coerce our employees in the exercise of the righttoself-organization, to form labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in any otherconcerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment as author-ized in Section 8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL, upon request, execute the final draftof anagreement servedon us by the Union about October 22, 1963, and in all other respects will,upon request, bargain with the aforesaid Union as the exclusive representativeof all employees in the appropriate unit described below, with respect torates of pay, wages, hours of employment, and other terms and conditionsof employment, and embody in a signed agreement any understandingreached.The bargaining unit is:All production and maintenance employees (including shipping, receiv-ing,and warehouse employees), excluding all clerical employees, em-ployees of tho purchasing,engineering,and parts departments, andguards, professional employees, and supervisors as defined in the Act.All our employees are free to become,remain, orto refrain from becomingor remaining, members in the above-named or in any other labor organization.MIXERMOBILE MANUFACTURERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board'sRegionalOffice, 327Logan Building, 500 Union Street, Seattle, Washington, Telephone No. 682-3300,if they have any question concerning this notice or compliance with its provisions.